 Case 4:21-cv-00056-DN-PK Document 13 Filed 08/11/21 PageID.47 Page 1 of 4




Mark D. Tolman (10793)
Larissa Lee (15657)
JONES WALDO HOLBROOK & MCDONOUGH, PC
170 S. Main Street, Suite 1500
Salt Lake City, UT 84101
(801) 521-3200
mtolman@joneswaldo.com
llee@joneswaldo.com

Attorneys for Defendant
Blue Cross and Blue Shield of North Carolina


                          IN THE UNITED STATES DISTRICT COURT
                 DISTRICT OF UTAH, CENTRAL DIVISION (SOUTHERN REGION)


 N.E., individually and on behalf of H.E. a           Case No. 4:21-cv-00056-DN-PK
 minor,
                                                      EX PARTE MOTION FOR LEAVE TO
             Plaintiffs,                               FILE OVERLENGTH MOTION TO
                                                             TRANSFER VENUE
 v.
                                                      Judge David Nuffer
 BLUE CROSS BLUE SHIELD OF
 NORTH CAROLINA,

             Defendant.


            Defendant Blue Cross Blue Shield of North Carolina (“Blue Cross NC”), through its

undersigned counsel and under DUCivR 7-1(e), hereby moves the Court for leave to file an

overlength Motion to Transfer Venue that is 13 pages, excluding the face sheet, tables of

contents, signature block, certificate of service, and exhibits. In support of this request, Blue

Cross NC represents as follows:

            1.      Blue Cross NC finds it necessary to exceed the page limit set forth in DUCivR 7-

1(e)(3) by two-and-a-half pages in order to properly analyze the caselaw and arguments for



1753310.1
 Case 4:21-cv-00056-DN-PK Document 13 Filed 08/11/21 PageID.48 Page 2 of 4




transferring venue.

            2.     Blue Cross has attempted to address these issues as succinctly as possible, and

believes its request to file an overlength motion is for good cause and under exceptional

circumstances.

            3.     Blue Cross NC represents that its Motion will contain no more than 13 pages,

excluding the face sheet, tables of contents, signature block, certificate of service, and exhibits.

            Accordingly, Blue Cross NC requests that the Court approve its overlength Motion. A

proposed order is attached as Exhibit A to this Motion and will be sent separately to the Court in

Word format.

       Dated: August 11, 2021.
                                                 /s/   Larissa Lee
                                                Mark D. Tolman
                                                Larissa Lee
                                                JONES WALDO HOLBROOK & McDONOUGH PC
                                                Attorneys for Blue Cross NC




                                                   2
1753310.1
 Case 4:21-cv-00056-DN-PK Document 13 Filed 08/11/21 PageID.49 Page 3 of 4




                                     CERTIFICATE OF SERVICE


            I hereby certify that on this 11th day of August, 2021, I caused a true and correct copy of

the foregoing to be delivered via the Court’s electronic filing system to the following:

            Brian S. King
            Brent J. Newton
            Samuel M. Hall
            BRIAN S. KING, P.C.
            420 East South Temple, Suite 420
            Salt Lake City, UT 84111
            Telephone: (801) 532-1739

                                                   /s/ Shelley Proctor




                                                     3
1753310.1
 Case 4:21-cv-00056-DN-PK Document 13 Filed 08/11/21 PageID.50 Page 4 of 4




                     Exhibit A




                                     4
1753310.1
